Citation Nr: 0103549	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a right foot injury.

2.  Entitlement to an initial compensable evaluation for 
pedunculated warts of the face, neck and hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
December 1956.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for residuals of 
a right foot injury and pedunculated warts of the face, neck 
and hands, each evaluated as noncompensably disabling, 
effective from September 1996.  

The veteran's appeal originally included the issues of 
entitlement to service connection for duodenal ulcer disease, 
as well as entitlement to compensation under 38 C.F.R. § 
3.324 for multiple noncompensable disabilities.  The Board 
notes, however, that in June 1998, the veteran was awarded a 
compensable rating under the provisions of 38 C.F.R. § 3.324, 
and that same month, withdrew the service connection issue 
from appellate consideration.  As such, these issues are no 
longer before the Board.  


REMAND

A review of the record reveals that the veteran was last 
afforded a VA examination in November 1996.  At his June 1998 
personal hearing, the veteran stated that his right foot 
bothered him more than before.  Transcript (T.) at 4.  Given 
the length of time since the last VA examination and the 
allegation of worsened condition, a current examination is 
warranted.  Caffrey v. Brown, 6 Vet.App. 377 (1994).

In addition, the Board notes that at the June 1998 hearing 
the veteran indicated that VA was going to remove some of the 
service-connected warts on the 16th of that month.  T. at 8.  
Records of this treatment should be obtained. 

The VA has the duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a) 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The United States Court of Appeals for Veterans 
Claims has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the service-
connected conditions since September 
1996.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
This request should include records from 
the VA facility where the veteran 
allegedly received treatment for the skin 
disability at issue on July 16, 1998.  If 
after making reasonable efforts, the RO 
is unable to obtain all of the relevant 
records so sought, the RO must provide 
the veteran with written notification 
that it was unable to obtain records with 
respect to the claim.  Such notification 
must be in compliance with Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a) 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. 
§ 5103A)  A copy of the notice must be 
associated with the claims file. 

2.  The RO should schedule the veteran 
for a VA podiatry examination to 
determine the current severity of the 
service-connected right foot disability.  
All indicated tests, studies and X-rays 
should be performed, and all clinical 
findings should be reported in detail.  
The examiner should characterize the 
degree of the right foot disability.  In 
this regard, the terms "slight," 
"moderate," "moderately severe," and 
"severe" are the preferred adjectives.  
The examiner should comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, or pain on 
movement of the veteran's right foot.  
The complete rational for any opinion 
expressed should be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the current severity of the 
service-connected pedunculated warts of 
the face, neck and hands.  All necessary 
testing should be conducted and the 
results reported in detail.  Photographs 
of the affected areas should be taken.  
The examiner should obtain a detailed 
history of the frequency and extent of 
outbreaks and note the presence of 
exfoliation, exudation or itching, 
ulceration or disfigurement.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



